Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer (TD)
Applicant successfully filed the terminal disclaimer (TD) on 07/24/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19th 2021 has been entered.
 

Response to Amendment
The applicant’s amendment filed March 19th 2021. Claims 1, 7, 13, 19, and 25-26 have been amended. Claims 6, 12, 18, 24 are cancelled. Claims 1-5, 7-11, 13-17, 19-23, and 25-26 are pending. 

Response to Arguments
Applicant's arguments filed March 19th 2021 have been fully considered but they are not persuasive.	

			The applicant argues that the limitations of “determining at least one transmission parameter corresponding to the at least one signal value” is not disclosed in Pie reference. 
The specification discloses (par.45-48) “at least one transmission parameter comprises but is not limited to at least one of the following: a transmission channel, a transmission delay, and a code word “. According to specification the term transmission parameter is very broad. It can be any parameter using transmission; SNR, signal quality, power level etc…..
The specification discloses (par.54) “at least one signal value that is generated based on contact between the user equipment and a human body, wherein the human body is also in contact with another user equipment”. 
Pie discloses (fig.1A-IB, abstract, par.26-27; when two devices are in touch based user interfacing contact to the human body, there is capacitive coupling, and data signals [transmission parameter] transmitting from one device to another by effective capacitances 

Therefore, the office very respectfully disagree with the applicant, because Pie discloses the limitations of determining at least one transmission parameter corresponding to the at least one signal value.
The applicant argues that the limitations of “a preset transmission parameter rule” is not disclosed in Pie reference. 
Liu discloses (abstract, par.6, 58-63) preset data interaction scenario. It is the relationship of at least one signal value (read as capacitive coupling) and at least one transmission parameter (read as data, and signal receive and transmit from one device to another).
Therefore, the office very respectfully disagree with the applicant, because Liu discloses the preset transmission parameter rule.
The applicant argues that the limitations of “wherein the user equipment and another user equipment communicates with each other based on a same transmission parameter” is not disclosed in Pie reference. 
Liu discloses (par.58-63) that wherein both electronics devices are in preset data interaction scenario (preset transmission parameter rule), the transmission of data signal (transmission parameter) from device to another through human body.
Therefore, the office very respectfully disagree with the applicant, because Liu discloses wherein the user equipment and another user equipment communicates with each other based on a same transmission parameter.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17, 19-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pie et al. (here in after Pie) (US 2014/0184555) in view of Liu et al. (here in after Liu) (US 2016/0173169).

Regarding claim 1, Pie discloses a communications method (abstract), comprising: obtaining, by a user equipment (read as Master device), at least one signal value (read as effective capacitances C1, and C2) (fig. 1A-1B, abstract, par. 26-27) that is generated based on contact between the user equipment and a human body (see fig.1A, par. 26; when a user’s body in touch with a master device there is a device-to-device interface formed, and detecting or sensing device-to-device communication signal), wherein the human body is in contact with another user equipment (read as slave device) (see fig.1A); determining at least one transmission parameter (read as signals) corresponding to the at least one signal value (read as effective capacitances C1, and C2)  comprises a corresponding relationship of the at least one signal value 

	Pie keeps silent about determining at least one transmission parameter corresponding to the at least one signal value based at least on a preset transmission parameter rule, and wherein the user equipment and another user equipment communicates with each other based on a same transmission parameter.

Liu further discloses (par.58-63) that wherein both electronics devices are in preset data interaction scenario (preset transmission parameter rule), the transmission of data signal (transmission parameter) from device to another through human body. The user equipment and another user equipment communicates with each other based on a same data signal.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the device-to-device communication as taught by Pie with preset transmission parameter rule as taught by Liu in order to determine the transmission parameter properly.
	

Regarding claim 2, Pie, and Liu disclose everything as applied above (see claim 1) Pie further discloses wherein the at least one signal value is a static electricity variation of the user equipment (par.2-3; ……..a change in relative spacing between two electrodes of a capacitor, a change in the relative position or overlap between two electrodes of a capacitor, a change in the dielectric material that affects the capacitance of a capacitor or a change in the electric field that affects the capacitance of a capacitor……….  Pie never explicitly discloses static electricity variation of the user equipment. The capacitance theory teaches;
a capacitor is a device that store electric charge as energy. Capacitor is two plates separate by a distance.

[Unit of C = c/V = F where                    c= coulomb, F= farad] 
The capacitance does not depends on q, or V. That depends on the separation between the plates and area of the plates.
[AltContent: rect]
Where
C is the capacitance, in farads;
A is the area of overlap of the two plates, in square meters;
εr is the relative static permittivity (sometimes called the dielectric constant) of the material between the plates (for a vacuum, εr = 1);
ε0 is the electric constant (ε0 ≈ 8.854×10−12 F⋅m−1); and
d is the separation between the plates, in meters;
Capacitance is proportional to the area of overlap and inversely proportional to the separation between conducting sheets. The closer the sheets are to each other, the greater the capacitance).

Regarding claim 3, Pie, and Liu disclose everything as applied above (see claim 1) Pie further discloses wherein the at least one signal value is at least one change frequency of an equivalent capacitance on a side of the user equipment (par.2-3; ……..a change in relative spacing between two electrodes of a capacitor, a change in the relative position or overlap between two electrodes of a capacitor, a change in the dielectric material that affects the 

Regarding claim 4, Pie, and Liu disclose everything as applied above (see claim 1) Pie further discloses wherein the at least one signal value is a coupling capacitance value at a location where the user equipment is in contact with the human body (par.26).

Regarding claim 5, Pie, and Liu disclose everything as applied above (see claim 1) Pie further discloses wherein the determining at least one transmission parameter corresponding to the at least one signal value based determining an induced charge quantity generated at the location where the human body is in contact with the user equipment at least according to the coupling capacitance value; and determining the at least one transmission parameter corresponding to the induced charge quantity based at least on the transmission parameter rule(par.7;capacitor sensor device in capacitive coupling with the capacitor sensor touch screen device to enable electrical signaling between the capacitor sensor device and the capacitor sensor touch screen device; operating a first device of the capacitor sensor device and the capacitor sensor touch screen device to initiate a device-to-device connection initiation signal via the capacitive coupling to a second device of the capacitor sensor device and the capacitor sensor touch screen device; operating the second device to detect the device-to-device connection initiation signal via capacitive coupling and, in response, to generate an acknowledgement to the device-to-device connection initiation signal to the first device; operating the first device to receive the acknowledgement from the second device and, upon receiving the acknowledgment from the second device, operating the first device to (1) send the second device an 
	Pie keeps silent about determining at least one transmission parameter corresponding to the at least one signal value based at least on a preset transmission parameter rule.
	Liu discloses (abstract, par.6, 58-63) preset data interaction scenario. It is the relationship of at least one signal value (read as capacitive coupling) and at least one transmission parameter (read as data, and signal receive and transmit from one device to another). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the device-to-device communication as taught by Pie with preset transmission parameter rule as taught by Liu in order to determine the transmission parameter properly.

Regarding claim 7, Pie discloses a communication method comprises wherein controlling, by user equipment (read as Master device), a capacitance value of the user equipment to change at least one frequency (par.25; the capacitance value of a user equipment is controlled by to change at least one frequency, and the transmission parameter is determined according to one frequency); determining at least one transmission parameter (read as signals) corresponding to the at least one signal value (read as effective capacitances C1, and C2)  comprises a corresponding relationship of the at least one signal value and the at least one transmission parameter, and/or a corresponding relationship of at least one signal value range and the at least one transmission parameter (fig. 1A-1B, abstract, par. 26-27; based on device-to-
	Pie keeps silent about determining at least one transmission parameter corresponding to the at least one signal value based at least on a preset transmission parameter rule, and wherein the user equipment and another user equipment communicates with each other based on a same transmission parameter.
	Liu discloses (abstract, par.6, 58-63) preset data interaction scenario. It is the relationship of at least one signal value (read as effective capacitances C1, and C2) (fig. 1A-1B, abstract, par. 26-27) and at least one transmission parameter (read as data, and signal receive and transmit from one device to another). The data, and signals depend on effective capacitances. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the device-to-device communication as taught by Pie with preset transmission parameter rule as taught by Liu in order to determine the transmission parameter properly.

Regarding claim 8, Pie, and Liu disclose everything as applied above (see claim 7) Pie further discloses wherein the controlling, by a user equipment, a capacitance value of the user equipment to change at least one frequency comprises: controlling, by the user equipment, the capacitance value of the user equipment to change at the at least one frequency in response to contact between the user equipment and the human body  (par.25; the capacitance value of a user equipment is controlled by to change at least one frequency, and the transmission parameter is determined according to one frequency).

Regarding claim 9, Pie, and Liu disclose everything as applied above (see claim 7) Pie further discloses wherein the controlling, by a user equipment, a capacitance value of the user equipment to change at least one frequency comprises: controlling, by the user equipment, the capacitance value of the user equipment to change at the at least one frequency in response to a user instruction (par.25; the capacitance value of a user equipment is controlled by to change at least one frequency, and the transmission parameter is determined according to one frequency).

Regarding claim 10, Pie, and Liu disclose everything as applied above (see claim 7) Pie further discloses wherein the at least one frequency is carried in the user instruction (par.25; the capacitance value of a user equipment is controlled by to change at least one frequency, and the transmission parameter is determined according to one frequency).

Regarding claim 11, Pie, and Liu disclose everything as applied above (see claim 7) Pie further discloses wherein the at least one frequency comprise multiple frequencies; and wherein the controlling, by the user equipment, the capacitance value of the user equipment to change at least one frequency comprises: controlling, by the user equipment, the capacitance value of the user equipment to change at the multiple frequencies in sequence(fig.1A-1B, par.25, and 27; However, it is common in the art that in the human body communication, the change frequency of the capacitance value at a receiver corresponds to that at a transmitter. A person skilled in the art would easily conceive of changing the capacitance value of the user equipment at least one frequency in order to help the receiver to determine the transmission parameter. When the capacitance value is changed, the at least one frequency is usually used as a parameter reflecting the environment, and the functional modules are commonly used in the art)...

Regarding claim 13, Pie discloses a piece of user equipment (read as Master device), comprising a memory and a processor, wherein the memory stores instructions executable by the processor (par.39; consists of microcontroller or DSP) to cause the user equipment (read as Master device) (par.26).  to perform operations including  : obtaining at least one signal value (read as device-to-device communication signal) that is generated based on contact between the 

	Liu discloses (abstract, par.6, 58-63) preset data interaction scenario. It is the relationship of at least one signal value (read as effective capacitances C1, and C2) (fig. 1A-1B, abstract, par. 26-27) and at least one transmission parameter (read as data, and signal receive and transmit from one device to another). The data, and signals depend on effective capacitances. 
Liu further discloses (par.58-63) that wherein both electronics devices are in preset data interaction scenario (preset transmission parameter rule), the transmission of data signal (transmission parameter) from device to another through human body. The user equipment and another user equipment communicates with each other based on a same data signal.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the device-to-device communication as taught by Pie with preset transmission parameter rule as taught by Liu in order to determine the transmission parameter properly.

Regarding claim 14, Pie, and Liu disclose everything as applied above (see claim 13) Pie further discloses wherein the at least one signal value is a static electricity variation of the user equipment (par.2-3; ……..a change in relative spacing between two electrodes of a capacitor, a change in the relative position or overlap between two electrodes of a capacitor, a change in the dielectric material that affects the capacitance of a capacitor or a change in the 
a capacitor is a device that store electric charge as energy. Capacitor is two plates separate by a distance.
Capacitance C = q/V     where q = charge, V = voltage                
[Unit of C = c/V = F where                    c= coulomb, F= farad] 
The capacitance does not depends on q, or V. That depends on the separation between the plates and area of the plates.
[AltContent: rect]
Where
C is the capacitance, in farads;
A is the area of overlap of the two plates, in square meters;
εr is the relative static permittivity (sometimes called the dielectric constant) of the material between the plates (for a vacuum, εr = 1);
ε0 is the electric constant (ε0 ≈ 8.854×10−12 F⋅m−1); and
d is the separation between the plates, in meters;
Capacitance is proportional to the area of overlap and inversely proportional to the separation between conducting sheets. The closer the sheets are to each other, the greater the capacitance).

Regarding claim 15, Pie, and Liu disclose everything as applied above (see claim 13) Pie further discloses wherein the at least one signal value is at least one change frequency of an equivalent capacitance on a side of the user equipment (par.2-3; ……..a change in relative 

Regarding claim 16, Pie, and Liu disclose everything as applied above (see claim 13) Pie further discloses wherein the at least one signal value is a coupling capacitance value at a location where the user equipment is in contact with the human body (par.26).

Regarding claim 17, Pie, and Liu disclose everything as applied above (see claim 16) Pie further discloses wherein the operations further comprise: determining an induced charge quantity generated from the location where the human body is in contact with the user equipment at least according to the coupling capacitance value; and determining the at least one transmission parameter corresponding to the induced charge quantity based at least on the transmission parameter rule  (par.7;capacitor sensor device in capacitive coupling with the capacitor sensor touch screen device to enable electrical signaling between the capacitor sensor device and the capacitor sensor touch screen device; operating a first device of the capacitor sensor device and the capacitor sensor touch screen device to initiate a device-to-device connection initiation signal via the capacitive coupling to a second device of the capacitor sensor device and the capacitor sensor touch screen device; operating the second device to detect the device-to-device connection initiation signal via capacitive coupling and, in response, to generate an acknowledgement to the device-to-device connection initiation signal to the first device; operating the first device to receive the acknowledgement from the second device and, upon 

Regarding claim 19, Pie discloses a piece of user equipment (read as Master device) (par.26), comprising a memory and a processor, wherein the memory stores instructions executable by the processor (par.39; consists of microcontroller or DSP) to cause the user equipment (read as Master device) (par.26, fig.1A) to perform operations including a capacitance value of the user equipment to change at  least one frequency (par.25; the capacitance value of a user equipment is controlled by to change at least one frequency, and the transmission parameter is determined according to one frequency) ; determining at least one transmission parameter (read as signals) corresponding to the at least one signal value (read as effective capacitances C1, and C2)  comprises a corresponding relationship of the at least one signal value and the at least one transmission parameter, and/or a corresponding relationship of at least one signal value range and the at least one transmission parameter (fig. 1A-1B, abstract, par. 26-27; based on device-to-device communication signal range , the effective capacitance also has been changed; when two devices are in touch based user interfacing contact to the human body, there is capacitive coupling, and signals  transmitting from one device to another by effective capacitances C1, and C2);  and communicating with the another user equipment at least according to the at least one transmission parameter (fig.1A-1B, par. 26-27; master and slave devices in device-to-device communication interface for sensing device-to-device communication signals, and the device-to-device communication signal from master to slave 
	Pie keeps silent about determining at least one transmission parameter corresponding to the at least one signal value based at least on a preset transmission parameter rule, and wherein the user equipment and another user equipment communicates with each other based on a same transmission parameter.
	Liu discloses (abstract, par.6, 58-63) preset data interaction scenario. It is the relationship of at least one signal value (read as effective capacitances C1, and C2) (fig. 1A-1B, abstract, par. 26-27) and at least one transmission parameter (read as data, and signal receive and transmit from one device to another). The data, and signals depend on effective capacitances. 
Liu further discloses (par.58-63) that wherein both electronics devices are in preset data interaction scenario (preset transmission parameter rule), the transmission of data signal (transmission parameter) from device to another through human body. The user equipment and another user equipment communicates with each other based on a same data signal.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the device-to-device communication as taught by 

Regarding claim 20, Pie, and Liu disclose everything as applied above (see claim 19) Pie further discloses wherein the operations further comprise controlling the capacitance value of the user equipment to change at the at least one frequency in response to contact between the user equipment and the human body (par.2-3; ……..a change in relative spacing between two electrodes of a capacitor, a change in the relative position or overlap between two electrodes of a capacitor, a change in the dielectric material that affects the capacitance of a capacitor or a change in the electric field that affects the capacitance of a capacitor……….  ).
.
Regarding claim 21, Pie, and Liu disclose everything as applied above (see claim 19) Pie further discloses wherein the operations further comprise controlling the capacitance value of the user equipment to change at the at least one frequency in response to a user instruction(par.2-3; ……..a change in relative spacing between two electrodes of a capacitor, a change in the relative position or overlap between two electrodes of a capacitor, a change in the dielectric material that affects the capacitance of a capacitor or a change in the electric field that affects the capacitance of a capacitor……….  ).
.
Regarding claim 22, Pie, and Liu disclose everything as applied above (see claim 21) Pie further discloses wherein the at least one frequency is carried in the user instruction (par.25; 

Regarding claim 23, Pie, and Liu disclose everything as applied above (see claim 19) Pie further discloses wherein the at least one frequency comprise multiple frequencies; and wherein the operations further comprise controlling the capacitance value of the user equipment to change at the multiple frequencies in sequence (fig.1A-1B, par.25, and 27; However, it is common in the art that in the human body communication, the change frequency of the capacitance value at a receiver corresponds to that at a transmitter. A person skilled in the art would easily conceive of changing the capacitance value of the user equipment at least one frequency in order to help the receiver to determine the transmission parameter. When the capacitance value is changed, the at least one frequency is usually used as a parameter reflecting the environment, and the functional modules are commonly used in the art).

Regarding claim 25, Pie discloses a non-transitory computer-readable storage medium comprising executable instructions that, in response to execution, cause a processor to perform operations (par.39; consists of microcontroller or DSP) , comprising: obtaining, by  user equipment (read as Master device) (par.26) , at least one signal value (read as effective capacitances C1, and C2) that is generated based on contact between the user equipment and a human body (see fig.1A, par. 26; when a user’s body in touch with a master device there is a device-to-device interface formed, and detecting or sensing device-to-device communication signal), wherein the human body is in contact with another user equipment (read as slave device) (see fig.1A); determining at least one transmission parameter (read as signals) corresponding to 
	Pie keeps silent about determining at least one transmission parameter corresponding to the at least one signal value based at least on a preset transmission parameter rule, and wherein the user equipment and another user equipment communicates with each other based on a same transmission parameter.

Liu further discloses (par.58-63) that wherein both electronics devices are in preset data interaction scenario (preset transmission parameter rule), the transmission of data signal (transmission parameter) from device to another through human body. The user equipment and another user equipment communicates with each other based on a same data signal.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the device-to-device communication as taught by Pie with preset transmission parameter rule as taught by Liu in order to determine the transmission parameter properly.

Regarding claim 26, Pie discloses a non-transitory computer-readable storage medium comprising executable instructions that, in response to execution, cause a processor to perform operations (par.39; consists of microcontroller or DSP), comprising: controlling, by  user equipment (read as Master device) (par.26) , a capacitance value of the user equipment to change at least one frequency (par.25; the capacitance value of a user equipment is controlled by to change at least one frequency, and the transmission parameter is determined according to one frequency); determining at least one transmission parameter (read as signals) corresponding to the at least one signal value (read as effective capacitances C1, and C2)  comprises a corresponding relationship of the at least one signal value and the at least one transmission parameter, and/or a corresponding relationship of at least one signal value range and the at least 
	Pie keeps silent about determining at least one transmission parameter corresponding to the at least one signal value based at least on a preset transmission parameter rule, and wherein the user equipment and another user equipment communicates with each other based on a same transmission parameter.
	Liu discloses (abstract, par.6, 58-63) preset data interaction scenario. It is the relationship of at least one signal value (read as effective capacitances C1, and C2) (fig. 1A-1B, 
Liu further discloses (par.58-63) that wherein both electronics devices are in preset data interaction scenario (preset transmission parameter rule), the transmission of data signal (transmission parameter) from device to another through human body. The user equipment and another user equipment communicates with each other based on a same data signal.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the device-to-device communication as taught by Pie with preset transmission parameter rule as taught by Liu in order to determine the transmission parameter properly.
       
                                           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378.  The examiner can normally be reached on 7-8 am, 9-2 pm, 3.30-5.30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst Kathy can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAX . MATHEW/
Patent Examiner
Art Unit 2644



/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644